Case 1:20-cv-01048-RBJ Document 43 Filed 05/21/21 USDC Colorado Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-01048-RBJ

Amnon Gutman

      Plaintiff,

      v.

Momma Dora Medicinals, Inc.

      Defendant.


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE


      IT IS HEREBY ORDERED that all claims in this action be dismissed, with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all matters in controversy being

settled, each party to pay its own costs and attorneys' fees.


      DATED this 21st day of May, 2021.


                                                BY THE COURT:



                                                District Court Judge
